Title: To George Washington from George Mason, 6 November 1787
From: Mason, George
To: Washington, George



Dear Sir
Richmond Novemr 6th 1787.

On Saturday last, in a Committee of the whole House upon the State of the Commonwealth, to whom was referred sundry Petitions, some praying for an Emission of Paper Money, & others for making Property, at an appraised value, a Tender in Discharge of Debts, I moved & carryed the Resolutions of which I inclose a Copy. During the Discussion of the Subject, after treating the Petitions as founded upon Fraud & Knavery, I called upon any of the Members of the House, who were Advocates for such Measures, if any such there were, to come boldly forward, & explain their real Motives; but they declined entering into the Debate, & the Resolutions passed unanimously—I hope they have given this iniquitous Measure a mortal Stab, & that we shall not again be troubled with it.
A Resolution this Day passed for an absolute P[r]ohibition of all imported Spirits, with some others, in my Opinion almost equally impolitic, & calculated to subject the Eastern Part of the State to the arbitrary Impositions of the western: the Prohibition of the single Article of Rum wou’d cut off a nett Revenue of eleven thousand pounds ⅌ annum. When the Bill is brought in I think they will find such insuperable Difficultys in the Mode of carrying it into Execution, as will oblige them to abandon the Project.
I take the Liberty of enclosing a Copy of the Resolutions upon

the proposed federal Government; by which it will appear that the Assembly have given time for full Examination & Discussion of the Subject, and have avoided giving any Opinion of their own upon the Subject.
I beg to be presented to Your Lady & Family; and am, with the greatest Respect & Regard, dear Sir Your affecte & obdt Servt

G. Mason


P.S. A Plan is before the House for a three Years Installment of all Debts; tho’ in my Opinion very exceptionable, it is better than the Plans of that kind heretofore proposed, & I believe will be adopted, in Spight of every Opposition that can be made to it, I shall therefore, instead of pointing the little Opposition I can make, against the whole, endeavour to change the plan, by making the Consent of the Creditor necessary, & the Instalments voluntary, & in such Cases giving the Force of Judgements to the Instalment-Bonds.

